DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  Mr. David Cain on 1/13/2022
The application has been amended as follows: 
In claim 1,
		Line 6, change “layer;” to – layer, the etch stop layer is made of silicon nitride or silicon 	oxynitride; --
		Line 7, after “over” insert – and in direct contact with a top surface  and side surfaces of  	--
In claim 9,
		Line 6, change “layer;” to – layer, the etch stop layer is made of silicon nitride or silicon 	oxynitride; --
		Line 7, after “over” insert – and in direct contact with a top surface  and side surfaces of  	--  
In claim 15,

		Line 7, after “over” insert – and in direct contact with a top surface  and side surfaces of  	-- 
Cancel  claim 22

Allowable Subject Matter
Claims 1-16, 18-20 are allowed.
Claim 1  directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-16, 18-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement,  are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2/25/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is an examiner’s statement of reasons for allowance:
►	Recorded Prior Art fails to disclose or suggest combination structure as characteristics recited in base claims 1 and 9 comprising an etch stop layer over the conductive layer, wherein 
►	Recorded Prior Art fails to disclose or suggest combination process steps of method of fabricating structure as characteristics recited in base claims 15 comprising forming an etch stop layer over the conductive layer, wherein the etch stop layer is in direct contact with the conductive layer, the etch stop layer is made of silicon nitride or silicon oxynitride;  forming a first interlayer dielectric layer over and in direct contact with a top surface  and side surfaces of  the etch stop layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819